289 S.W.3d 423 (2008)
James Aaron MILLER, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 08-1297.
Supreme Court of Arkansas.
December 4, 2008.
James W. Wyatt, Little Rock, AR, for appellant.
No response.
PER CURIAM.
Petitioner, James Aaron Miller, through his attorney, James W. Wyatt, has filed a petition for writ of certiorari to complete the record pursuant to Rule 3-5 of the Rules of the Supreme Court. Miller filed a certified partial record on November 5, 2008, and filed this petition the same day. We grant the petition.
Miller was convicted of capital murder and sentenced to death on April 7, 2008. After a timely notice of appeal was filed, Miller's attorney filed a motion on June 30, 2008, pursuant to Ark. R.App. P.-Civ. 5 to extend the time for filing the transcript. The motion asserted that the court reporter had contacted counsel to inform him that the transcript could not be completed before the record was due to be lodged on July 6, 2008. The State responded that it had no objection to Miller's motion. The circuit court thus entered an order on July 2, 2008, extending the time for lodging the record until November 6, 2008, seven months following the date of the judgment.
The court reporter has been unable to complete the record by the extended date, and Miller is requesting additional time by means of his timely certiorari petition. We grant the petition and direct that a writ of certiorari be issued to the Circuit Court of Sebastian County to complete and file a certified supplemental record with our clerk within thirty days from the date of this per curiam. At that time, a briefing schedule will be set.